 

 

Case 3:20-cv-05930-TKW-HTC Document1 Filed 11/10/20 Page 1 of 17

UNITED STATES DISTRICT COURT !
NORTHERN DISTRICT OF FLORIDA
|

EMPLOYMENT DISCRIMINATION COMPLAINT FOR
PRO SE LITIGANTS IN ACTIONS FILED UNDER
42, U.S.C. § 2000¢, et seqg., (Title VII of the Civil Rights Act)
29 U.S.C. § 621, et seq., (Age Discrimination in Employment Act); or
42 U.S.C. § 12112, et seg., (Americans with Disabilities Act)

Michael Yaris Scebbi
(Write the full Name of each Plaintiff
who is filing this complaint. If the
names of all the Plaintiffs cannot fit
in the space above, please write

“see attached” in the space and
attach an additional page with the
full list of names.)

OP Depot Tre

9

 

MLL

(Write the fill name of each Defendan
who is being sued. If the names of all
the Defendants cannot fit in the space
above, please write “see attached” in
the space and attach an additional page
with the full list of names.)

NLL

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination
ClerkAdmin/Official/Forms

 

Case No.: Siaacv 99 20-TKW-HTC

(To be filled in by the Uterk’s Office)

Jury Trial Requested?
no YES o&Xo

 

 
Case 3:20-cv-05930-TKW-HTC Document1 Filed 11/10/20 Page 2 of 17

I. PARTIES TO THIS COMPLAINT

A. Plaintiff

1. Plaintiff's Name: Michaes Daud See bb,

2.

B. Defendant(s)

l.

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination
ClerkAdmin/Official/Forms

Address: ]93 Suniper be.

 

City, State, and Zip Code: Freeport | FL 3242°

Telephone: ML (Home) Aso) 4420-795] (Cell)

Plaintiff's Name: M/A

 

Address: NM, YE:

 

City, State, and Zip Code: Ay (4
Telephone: AMMA (Home) LL Ab

(Cell)

(Provide this information for any additional Plaintiffs in this case by

attaching an additional page, as needed.)

Defendant’s Name: Robert Ca| her +

 

Name of Employer (if relevant): Oc Depot
Address: _(o(p 00 /A/ Dv li'tery Tea; |

) Ene,

 

City, State, and Zip Code: Boum Raton, FL_ 33496

 

 
 

 

Case 3:20-cv-05930-TKW-HTC Document1 Filed 11/10/20 Page 3 of 17

2. Defendant’s Name: NMA

Name of Employer (if relevant): NM. JL
Address: MN A, A

 

 

City, State, and Zip Code: Vi A

(Attach a page to provide this information for any additional

Defendants.)

II. BASIS FOR JURSIDICTION
This case is brought for discrimination in employment pursuant to:
(Check all that apply)
o Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. § 2000e -

§ 2000e-17 (race, color, gender, religion, national origin)| (Note: To bring
a federal lawsuit under Title VI, you must first obtain a Notice of Right
to Sue letter from the Equal Employment Opportunity Commission.)

o Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §
621 to § 634. (Note: To bring a federal lawsuit under the Age
Discrimination in Employment Act, you must first file a charge with the
Equal Employment Opportunity Commission. )

W ‘Americans with Disabilities Act of 1990 [A.D.A.], as codified, 42 U.S.C.

§ 12112 to § 12117. (Note: To bring a federal lawsuit under the A.D.A.,

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 3
ClerkAdmin/Official/Forms

 

 
 

 

Case 3:20-cv-05930-TKW-HTC Document1 Filed 11/10/20 Page 4 of 17

you must first obtain a Notice of Right to Sue letter from the Equal

Employment Opportunity Commission.)

o Other Federal Law (be specific): Nv, /; A |

 

c Relevant State Law (specify, if known): NN JA

 

O Relevant City or County Law (specify, if known): MV, i A

 

Ill. STATEMENT OF CLAIM
Write a short and plain statement of your claim. Do not make legal arguments
or quote from cases. State the facts which show what happened, as well as
where and when it happened. State how each Defendant was involved and
explain what a Defendant did or did not do. Identify how each named
Defendant caused you harm or violated federal law. Write each statement in
numbered paragraphs, limited as far as practicable to a single event or incident.
If more than one claim is asserted, number each claim, and ensure that a short
and plain statement of facts supporting each claim is included in the facts

alleged. Attach no more than two (2) additional pages to state your claim.

See adpached

 

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 4
ClerkAdmin/Official/F orms

 

 

 
Case 3:20-cv-05930-TKW-HTC Document1 Filed 11/10/20 Page 5 of 17

February 4, 2020
1. returned from bonding leave due to a new baby (FMLA) and my lock was off my locker and
items were missing. One of the items missing was a radio we used to icate in the store.
Nobody contacted me and asked me about this the radio. The store came in not to

long after | arrived in the break room and I told him about the lock and he said he knew about
Kevin cutting it off and stated | cannot keep radios in my locker it is against policy. I then told
him it was my personal radio that | had purchased many years ago. | then sked why did Kevin a
manager/key holder has a radio and a charger with a battery in his locker his did not get cut
off, or even told not to do it anymore. He stated he did not know he had one in his locker. A
wire from the wall to his locker is clearly visible.
2. The week before | came back the company had consolidated my position under the customer

  
 
 
 
  
 
  
 
    
   
  
  
 
 

absence a8 a customer service manager/key holder, but | did not feel like I wa
noticed many of the management team was already aggravated with me fo reasons | do not
know. | asked for my store keys and the manager said he would get them
back to the office. | was then put on a task of consolidating a pallet of wate
the store to the front. After that | was told I to make sure all the check out areas

obvious that you are not going to try to accommodate my disabilities 4
new position, and he stated that no they were not able to accommodate
position. He did not seemed to be surprised that | was quitting, and even
He also mentioned that Susan the district Manager said that you might q

pre that | amin my
y disabilities in this
seemed to expect it.
e. | been at work for

My employee file has a doctors letter from my last operations that should state that | am not

able to do these task. When I was in my last position as copy and print supervisor | rarely had to
do any of these task except when the store was busy and I did my best to a
customer. | even had a stool in my department because of my medical pape

Before this we never had a chair/stool in the department | worked in. | feel this treatment was
because | put in for this position and the assistant managers position may mes over the year
and kept getting turned down each time, and now he had no choice but to have me in the key
holder position. There were times that the job was posted and everybody was told it was
posted except me. A few months before my FMLA leave | applied for the assistant store
managers position and so did another co-worker, and when it was time for the District Manager

 

Sond foe Quy oe

 
Case 3:20-cv-05930-TKW-HTC Document1 Filed 11/10/20 Page 6 of 17

 
 
  
 
 

to Interview the applicants | was not interviewed for the position. | asked my time to be
interviewed for the position would be and the store manager stated that he ust seen my
application and then stated that | was ineligible for the position. | asked am | ineligible and
he said | was not in a management position like a key holders position lack experience for this
position. | then reminded him that | was a department head and then an
manager for 10 years for a larger company Winn Dixie with triple the
under me and department heads. He stated he did not know this and | remi
my application when you hired me. Then he stated that | was always late ta work | then started
to feel he was making excuses and trying to avoid the subject. | was never i erviewed for the
position of assistant store manager.

 

October 10, 2020

 
   
   
 
 
 
  
  
  
   
 
  

1. Ihad to leave early for some doctors appointments and had the store manage s permission. |

then get a text from the manager Kevin at 2:07pm asking for my ETA. | replied | will not be back
today | still had another appointment. Then he asked who | discussed this with.
approval from Rob the store manager. This was agreed upon because origi 2
off so | could make it to these appointments. Then he replied that | told Rot
appointment | would come back to work. | replied my last appointment was

sorry he was misinformed. The next day | came to work and the attendance policy was posted

 

 

Since October many associates did not follow the attendance policy including the store
manager. If this policy was followed most of the stores employee populatio would be
terminated including the store manager. | had an employee in my departme who missed work
more than she was at work, but still had ajob. At one point she missed scheduled work so much
that she was not on the schedule anymore and Rob the store manager said it doesn’t look like
she is coming back, but when I went on LOA in November she was brought bac or rehired to
take my place.

April of 2019

employees. | was one of the employees that refused because | was worri
information was not safe. About a month went by when the District Manager Susan and the
Case 3:20-cv-05930-TKW-HTC Document1 Filed 11/10/20 Page 7 of 17

     

to do the fingerprinting and told them they have no way of ensuring my information
was safe. During the process of getting certified to do the Census 2020 fi inting | had to
get information notarized | was on a video call from someone in a car in Ind who had to pull
over when the video call started. | also found out that not everyone was fi inted in my
store and they had no intention to do so. Acashier named Diana R. did not get fingerprinted or
even asked to. | was never asked to fingerprint anybody | only was asked t log on the kiosk
once to verify my password was working and to do the training. | feel this | pert of the store
managers harassment against me and to also alienate me from the rest of the store. It made me

look like | did not want to go with the flow. Attached will be documents HB 1153 and SB 1270.

. During one of my shifts | could not find my black under shirt | normally so | used a yellow
shirt and was told | could not wear it because it was not part of the dress cade. | ended up
taking it off, but during the conversation he said he knows he needed to be more stricked on the
dress code and mentioned the Assistant Managers brown shoes which is part of the dress

 

code it needs to be black shoes. He never confronted the Assistant about this dress
code issue. | also have pictures from then to when | left the company as $ were not made
follow the dress code. | even had another manager Kevin let a new start with a short

sleeve shirt that did not cover her arm pits.

gro?

 

Sean Xa
Case 3:20-cv-05930-TKW-HTC Document1 Filed 11/10/20 Page 8 of 17

A. The discriminatory conduct at issue includes (check all that apply):
o Failure to hire

a Termination of employment

 

w Failure to promote

wo Failure to accommodate disability

o Unequal terms and conditions of employment

a Retaliation

a Other acts (specify): Harassment and beste Loor K place

(ATTENTION: Only those grounds raised in the charge filed with the

Equal Employment Opportunity Commission may be considered by the

federal district court under the federal employment discrimination

statutes.)
B. The alleged discriminatory acts occurred on: Februar. 4, 202.0

oO Plaintiff sought employment with Defendant on___ or

w/ Was employed by Defendant from i [20\| until, O2 /cH [2020

C. The location where Plaintiff was employed or sought employment was:

Address: 3490 Emeald CoaSt Pk uy

 

City, State, and Zip Code: Destin , FL 3254/

 

 

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 6
ClerkAdmin/Official/Forms

 
Case 3:20-cv-05930-TKW-HTC Document1 Filed 11/10/20 Page 9 of 17

IV. EXHAUSTION OF FEDERAL ADMINISTRATIVE REMEDIES
A. Plaintiff filed charges against Defendant with the Equal Employment

Opportunity Commission or the Florida Commission on Human Rights

on: oy /o1 2020

B. Respondent(s) named on the charging document were: MA

 

(If possible, attach a copy of the charges filed.)
C. The Equal Employment Opportunity Commission: (check one)

o Has not issued a Notice of Right to Sue letter.

Issued a Notice of Right to Sue letter which I received on 63 / oS [ 2020

(Note: You must attach a copy of the Notice of Right to Sue letter

received from the Equal Employment Opportunity Commission to this

complaint.)
D. As claimed in the Equal Employment Opportunity Commission charging

document, Defendant discriminated against Plaintiff because of Plaintiffs:

c Gender/Sex (please identify) SA

co Race (please identify) M4

oO Color (please identify) N, J)

oO Religion (please identify) WI

co National origin (please identify) wih

NDEL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 7
ClerkAdmin/Official/Forms

 

 
 

eee

Case 3:20-cv-05930-TKW-HTC Document1 Filed 11/10/20 Page 10 of 17

EEOC Fomm 164 (1416) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

 

 

To: Michae! D. Scebbi Fram: Mobile Local Office

193 Juniper Drive 63 S Royal Street

Freeport, FL 32439 Suite 504

Mobile, AL 36602
C On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR $1601.7(a))
EEOC Charge No. EEOC Representative Telaphone No.
KIMBERLY R. JOHNSON,

425-2020-00669 investigator (251) 690-2382

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

 

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

 

 

Your charge was not timely filed with EEOC: in other words, you waited toa long
discrimination to file your charge

fter the date(s) of the alleged

 
  
 
 

 

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the i
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with i
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or locai fair employment practices agency that investigated this charge.

OO BOUGU

Other (briefly state)

 

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

 

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

 

On behaif of the Commission
. ?
Cua Latour 08-05-2020
Enclasures(s) Erika LaCour, (Date Mailed)
Local Office Director
ce: OFFICE DEPOT
Rob Calbert, Manager
34940 Emerald Coast Pkwy
Destin, FL 32541

Section 4 page lof 3

 
 

Case 3:20-cv-05930-TKW-HTC Document1 Filed 11/10/20 Page 11 of 17

Enclosure with EEOC
Form 164 (41/18)

INFORMATION RELATED TO FiLinc Suit
UNDER THE LAWS ENFORCED BY THE EEOC

 
 
  
 
 
  

 
 

pf. .
if you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described

Title Vl of the Civil Rights Act, the Americans with
the Genetic Information Nondiscrimination Act (GI
Discrimination in Employment Act (ADEA):

isabilities Act (ADA),

PRIVATE SurT RIGHTS ), or the Age

  
 
 
  
 
 

in order to pursue this matter further, you must file a lawsuit against the respondent(s) ed in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act ina timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you {as

indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. | (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a “complaint” that contains a short
statement of the facts of your case which shows that you are entitied to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. if so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unla practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. ff you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that offide to write your complaint
or make jegal strategy decisions for you.

PRIVATE SUITRIGHTS - Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VI, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title Vil, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA batk pay recovery period.

ATTORNEY REPRESENTATION - Title Vil, the ADA or GINA:

if you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared/to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -— All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or @ you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a in time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT T THIS OFFICE.

 

 

 

Section | page U3
Case 3:20-cv-05930-TKW-HTC Document1 Filed 11/10/20 Page 12 of 17

NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record pf a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are red efined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that he or she consult the amended regulations and
appendix, _ and other ADA related publications available at

http://www.ceoc.gov/laws/types/ disability regulations.cfm. |

“Actual” disability or a “record of” a disability (note: if you are pursuing a fail
you must meet the standards for either “actual” or “record of” a disability):

 

to accommodate claim

  
    
    
 
 
 
 
  
   
 

> The limitations from the impairment no longer have to be severe or signifi
be considered substantially limiting.

> In addition to activities such as performing manual tasks, walking, seeing, h

learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §

1630.2(i)), “major life activities” now include the operation of major ily functions, such as:

functions of the immune system, special sense organs and skin: normal cell growth; and digestive,

genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,

hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ

within a body system.

Only one major life activity need be substantially limited.

With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating

measures” (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not

considered in determining if the impairment substantially limits a major life activity.

> An impairment that is “episodic” (e.g.. epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
cancer) is a disability if it would be substantially limiting when active.

> An impairment may be substantially limiting even though it lasts or is ex

t for the impairment to

ing, speaking, breathing,

vv

 

ted to last fewer than six

“Regarded as” coverage:

> An individual can meet the definition of disability if an employment action| was taken because of an
actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
condition, or privilege of employment).

> “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
limiting, or that the employer perceives the impairment to be substantially limiting.

> The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
BOTH wansitory (lasting or expected to last six months or less) AND minor.

> A person is not able to bring a failure to accommodate claim if the individu
“regarded as” definition of “disability.”

is covered only under the

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysis,” some courts require specificity in the co plaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts w i require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/types/disability_ regulations.cfm.
Case 3:20-cv-05930-TKW-HTC Document1 Filed 11/10/20 Page 13 of 17

/Disability/Perceived Disability (please identify) Physica | and mental
o Age (please provide your year of birth only if you asserting a claim for
age discrimination) VV; Ih:
oO Other (please identify) MV, /; A
E. Plaintiff:
o Filed charges concerning this discrimination with the Florida
Commission on Human Relations on ; or
wDid not file.
F. If asserting a claim for age discrimination, please indicate the amount of
time that has elapsed since filing your charge of age discrimination with
the Equal Employment Opportunity Commission regarding the
Defendant’s alleged discriminatory conduct (check one):
oO 60 days ore more have elapsed.

N{p

co Less than 60 days have elapsed.

 

G. If this is a disability-related claim, did Defendant deny a request for a
reasonable accommodation? WW es No

Explain:

 

 

NDEL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 8
ClerkAdmin/Official/Forms

 

 

 
Case 3:20-cv-05930-TKW-HTC Document1 Filed 11/10/20 Page 14 of 17

H. The facts as set forth above in Section III of this complaint:

=

o Are still being committed by Defendant against Plaintif
o/Are no longer being committed by Defendant against Plaintiff
I. Plaintiff:
0 Still works for Defendant
wXo longer works for Defendant

co Was not hired

V. RELIEF
Briefly state what damages you are requesting and include the amounts of any
actual damages claimed and the basis for these amounts. Include any punitive
or exemplary damages requested and state the reasons you believe you are
entitled to such damages:
QU (04, 000 jn tolal damages, & 300, 606 for Emotronal
dist ess ter depress.‘on , bes of €n yOymnent of fj: = Sheep deffieulpi'es,
Oud motional distress th the Work place i 300,006 Lor Pinbve
damages due +o fa. lor 1” Lnforedng Policies when bepert eal

OiSceimnation Unlee gard Saal, ‘ 1509, 606 for heed ship and of He

)oss of positon And Laluee to promot. to aclud Crone

 

fay Od ralsey Or hott Ses for there been no discrimination.

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination
ClerkAdmin/Official/Forms 9

 

 
VI.

NDEFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination
ClerkAdmin/Official/Forms

Case 3:20-cv-05930-TKW-HTC Document1 Filed 11/10/20 Page 15 of 17

Plaintiff also requests that the Court grant the following relief t
o Defendant be directed to employ Plaintiff

6 Defendant be directed to re-employ Plaintiff
uo Defendant be directed to promote Plaintiff

oO Defendant be directed to

o Plaintiff:

 

 

oA laintiff seeks costs and fees involved in litigating this case

and such other

relief as may be appropriate, including attorney's fees, if applicable.

CERTIFICATION

As required by Federal Rule of Civil Procedure 11, I certify by signing below

that to the best of my knowledge, information, and belief, this

complaint: (1) is

not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation; (2) is supported

by existing law or by a non-frivolous argument for extending, modifying, or

reversing existing law; (3) the factual contentions have evidentiary support or,

will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

 

10

 

 
Case 3:20-cv-05930-TKW-HTC Document1 Filed 11/10/20 Page 16 of 17

I agree to timely notify the Clerk’s Office if there is any change to my mailing
address. I understand that my failure to keep a current address on file with the

Clerk’s Office may result in the dismissal of my case.

. )
Date: |} /oy | 2020 Plaintiff's Signature: Drtort Roh

Printed Name of Plaintiff: Michog\ David Scebly;
Address: 173 Suni pec Dy

Freeport FL 32439
E-Mail Address: _ Seeblolp @ hotmail. conn
Telephone Number: ($60) 420-795 {

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 1 1
ClerkAdmin/Official/Forms

 
 

ant hia Fey OP Le

   
   

PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT

Sy UNITED STAggeaia (17 aa
POSTAL SER' | |

 

ge 17

mExpected delivery date specified fc

m&Most domestic shipments include! *4eU 1610 GO00 74345 0556 fe
mAUSPS Tracking® included for domestic and many international destinations.
@-Limited international insurance.*

TC .
m When used internationally, a customs declaration form is required.
LL

*Insurance does not cover certain items. For details regarding claims exclusions see the
Domestic Mail Manual at hitp://pe.usps.com.

"Eee International Mail Manual at http://pe.usps.com for availability and limitations of coverage.

 

 

3
Oo
a
FLAT RATE ENVELOPE
QNE RATE @ ANY WEIGHT
F
:
ERACKED # INSURED = "sega
N .
69
®
IT
O
PS00001000014 EP14F May 2020
OD: 12 1/2 x 9 1/2 USPS.COM/PICKUP

 

 

 

 

 

FROM:

 

 

PRIORITY Bed Postal SERVICE.

* MAIL * VISIT US AT Uses.coMe
Rom Michael See bbi
93 Jeaniper he

jee Port, FL 32437

TO: Clerk) US. Distt Cours
Noreh Pa lafoy Steee#
oor 22Qle |
Pensacola, FL 32502-5668

 

Label 228, March 2016 FOR DOMESTIC AND INTERNATIONAL USE
EEE

 

This packaging is the property of the U.S. Postal Service® and is provided solely for use in sending Priority Mail® and Priority Mail International® shipments.
Misuses may be a violation of federal law. This package is not for resale. EP14F © U.S. Postal Service; May 2020; All rights reserved
